Exhibit 10.1

AMENDMENT NO. 7

TO

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT dated as of March 14,
2008 (this “Amendment”) is entered into among AVISTA RECEIVABLES CORP. (the
“Seller”), AVISTA CORPORATION (the “Servicer”), RANGER FUNDING COMPANY LLC
(formerly known as Receivables Capital Company LLC) (the “Conduit Purchaser”)
and BANK OF AMERICA, N.A., as “Committed Purchaser” (in such capacity, the
“Committed Purchaser”) and as “Administrator” (in such capacity, the
“Administrator”) under the Receivables Purchase Agreement defined below.
Capitalized terms used herein but not defined herein shall have the meanings
provided in such Receivables Purchase Agreement.

WITNESSETH

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator are parties to that certain Receivables Purchase
Agreement dated as of May 29, 2002 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”);

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator have agreed to amend the Receivables Purchase
Agreement on the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator hereby agree as follows:

SECTION 1. Amendment. Subject to the fulfillment of the condition precedent set
forth in Section 2 below, the Receivables Purchase Agreement is hereby amended
as follows:

1.1 Section 3.01(a) of the Receivables Purchase Agreement is amended to delete
the last sentence thereof in its entirety.

1.2 Section 4.01 of the Receivables Purchase Agreement is amended and restated
in its entirety as follows:

SECTION 4.01. Fees. Seller shall pay to the Administrator and the Purchasers the
fees in the amounts and at the times set forth herein and in the fee letter,
dated as of March 14, 2008, among the Administrator, Parent and Seller (as
amended, restated, supplemented or otherwise modified from time to time, the
“Fee Letter”).



--------------------------------------------------------------------------------

1.3 Each of (x) Section 6.01(l), (y) 6.02(i) and (z) 10.01(a)(i) of the
Receivables Purchase Agreement is amended to delete each reference therein to
“or Mid-Month Report” in its entirety.

1.4 Each of Section 10.01(b), 13.01(a)(ii) and 13.01(b)(i) of the Receivables
Purchase Agreement is amended to delete each reference therein to “, any
Mid-Month Report” in its entirety.

1.5 The definition of “Concentration Limit” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:

“Concentration Limit” at any time for (1) any Obligor that is a Governmental
Authority, means an amount equal to (i) the aggregate Unpaid Balance of all
Eligible Receivables at such time times (ii) 1% (or in the case of Bonneville
Power Authority, 2% so long as the Administrator has confirmed in writing that
it has received satisfactory evidence of the assignability of such Receivables)
and (2) any other Obligor means an amount equal to (i) the aggregate Unpaid
Balance of all Eligible Receivables at such time times (ii) the applicable
percentage as set forth below opposite the appropriate ratings of such Obligor’s
long-term and short-term unsecured debt. Any Obligor that has a split rating
shall be deemed to be in the lower rating category.

 

Long Term Rating

  

Short-Term Rating

   Applicable Percentage  

S&P

  

Moody’s

  

S&P

  

Moody’s

       A+ or better    A1 or better    A-1    P-1    8.0 % BBB+ to A    Baa1 to
A2    A-2    P-2    6.0 % BBB- to BBB    Baa3 to Baa2    A-3    P-3    3.0 %
Lower than
BBB-/Baa3
or Not Rated       Lower than
BBB-/Baa3
or Not Rated       1.5 %

1.6 The definition of “Minimum Reserve Floor” set forth in Appendix A to the
Receivables Purchase Agreement is amended and restated in its entirety as
follows:

“Minimum Reserve Floor” means, on any day, an amount equal to the sum of (i) the
Yield Reserve, as most recently calculated, plus (ii) the product of (A) the sum
of (1) 8.0%, plus (2) the product of (x) the Expected Dilution, times (y) the
Dilution Horizon Ratio, in each case as most recently calculated and as defined
in the definition of “Dilution Reserve Percentage”, times (B) the Net Pool
Balance on such day.

 

2



--------------------------------------------------------------------------------

1.7 The definition of “SF” contained in the “Dilution Reserve Percentage” set
forth in Appendix A to the Receivables Purchase Agreement is amended and
restated in its entirety as follows:

SF = the Stress Factor, which shall be 3.

1.8 The definition of “SF” contained in the “Dynamic Loss Reserve Percentage”
set forth in Appendix A to the Receivables Purchase Agreement is amended and
restated in its entirety as follows:

SF = the Stress Factor, which shall be 3.

1.9 The definition of “Mid-Month Report” set forth in Appendix A to the
Receivables Purchase Agreement is deleted in its entirety.

1.10 The definition of “Termination Date” set forth in Appendix A to the
Receivables Purchase Agreement is amended to delete the reference to “March 17,
2008” in clause (c) thereof and substitute “March 13, 2009” therefor.

1.11 Exhibit 3.01(a)-M to the Receivables Purchase Agreement is deleted in its
entirety.

SECTION 2. Condition Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the condition precedent that the Administrator shall have
received (which receipt may be by facsimile transmission) counterparts of
(x) this Amendment, executed by the Seller, the Servicer, the Conduit Purchaser,
the Committed Purchaser and the Administrator and (y) that certain fee letter
dated as of the date hereof, executed by the Seller, the Servicer and the
Administrator.

SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants that (i) this Amendment constitutes its legal,
valid and binding obligation, enforceable against such party in accordance with
its terms, (ii) before and after giving effect to this Amendment, the
representations and warranties of each such party, respectively, set forth in
Article 6 of the Receivables Purchase Agreement are true and correct in all
material respects with the same effect as if made on the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date. The Seller further represents and warrants that before and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes a Liquidation Event or an Unmatured Liquidation Event.

SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.

4.1 Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.

 

3



--------------------------------------------------------------------------------

4.2 Except as specifically amended above, the terms and conditions of the
Receivables Purchase Agreement, of all other Transaction Documents and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrator, the
Conduit Purchaser or the Committed Purchaser under the Receivables Purchase
Agreement or any other Transaction Document or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AVISTA RECEIVABLES CORP.,

as Seller

By:   /s/ Diane C. Thoren   Name:   Diane C. Thoren   Title:   Vice President

AVISTA CORPORATION,

as Servicer

By:   /s/ Ann M. Wilson   Name:   Ann M. Wilson   Title:   Vice President of
Finance and Treasurer

 

Signature Page to

Amendment No. 7 to Receivables Purchase Agreement



--------------------------------------------------------------------------------

RANGER FUNDING COMPANY LLC (formerly known as Receivables Capital Company LLC),
as Conduit Purchaser By:   /s/ Leif E. Rauer   Name:   Leif E. Rauer   Title:  
Vice President

 

Signature Page to

Amendment No. 7 to Receivables Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Committed Purchaser and as Administrator

By:   /s/ Doris J. Hearn   Name:   Doris J. Hearn   Title:   Vice President

 

Signature Page to

Amendment No. 7 to Receivables Purchase Agreement